                     Case 2:18-cv-02081-TLN-KJN Document 95 Filed 09/10/19 Page 1 of 4

            1 Aaron J. Fischer (SBN 247391)                  Jessica Valenzuela Santamaria (SBN
               Aaron.Fischer@disabilityrightsca.org          220934)
            2 Anne Hadreas (SBN 253377)                       jvs@cooley.com
               anne.hadreas@disabilityrightsca.org           Mark A. Zambarda (SBN 314808)
            3 DISABILITY RIGHTS CALIFORNIA                    mzambarda@cooley.com
              1330 Broadway, Suite 500                       Addison M. Litton (SBN 305374)
            4 Oakland, CA 94612                               alitton@cooley.com
              Telephone: (510) 267-1200                      COOLEY LLP
            5 Fax: (510) 267-1201                            3175 Hanover Street
                                                             Palo Alto, CA 94304-1130
            6 Tifanei Ressl-Moyer (SBN 319721)               Telephone: (650) 843-5000
               tifanei.ressl-moyer@disabilityrightsca.org    Facsimile: (650) 849-7400
            7 DISABILITY RIGHTS CALIFORNIA
              1831 K Street                                  Attorneys for Plaintiffs
            8 Sacramento, CA 95811
              Telephone: (916) 504-5800
            9 Fax: (916) 504-5801
         10 Donald Specter (SBN 83925)
             dspecter@prisonlaw.com
         11 Margot Mendelson (SBN 268583)
             mmendelson@prisonlaw.com
         12 Sophie Hart (SBN 321663)
             sophieh@prisonlaw.coom
         13 PRISON LAW OFFICE
            1917 Fifth Street
         14 Berkeley, California 94710
            Telephone: (510) 280-2621
         15 Fax: (510) 280-2704
         16 Attorneys for Plaintiffs
         17                            UNITED STATES DISTRICT COURT
         18                           EASTERN DISTRICT OF CALIFORNIA
         19                                    SACRAMENTO DIVISION
         20
         21        LORENZO MAYS, RICKY                  )   Case No. 2:18-cv-02081 TLN KJN
                   RICHARDSON, JENNIFER                 )
         22        BOTHUN, ARMANI LEE,                  )   CLASS ACTION
                   LEERTESE BEIRGE, and CODY            )
         23        GARLAND, on behalf of themselves     )   DECLARATION OF J.
                   and all others similarly situated,   )   VALENZUELA SANTAMARIA ISO
         24                                             )   UNOPPOSED MOTION FOR
                                 Plaintiffs,            )   ATTORNEYS’ FEES AND
         25                                             )   EXPENSES
                        v.                              )
         26                                             )   Date: December 5, 2019
                   COUNTY OF SACRAMENTO,                )   Time: 11:00 a.m.
         27                                             )   Judge: Hon. Kendall J. Newman
                                 Defendant.             )
         28                                             )   Complaint Filed: July 31, 2018
  COOLEY LLP                                                    DECL. OF J. VALENZUELA SANTAMARIA ISO
ATTORNEYS AT LAW
   PALO ALTO
                                                              UNOPPOSED MTN FOR ATTYS’ FEES, EXPENSES
                                                                           CASE NO.: 2:18-CV-02081 TLN KJN
                     Case 2:18-cv-02081-TLN-KJN Document 95 Filed 09/10/19 Page 2 of 4

            1            I, Jessica Valenzuela Santamaria, declare:
            2            1.     I am a partner with the law firm of Cooley LLP, counsel of record in the
            3      above-captioned matter for the Plaintiff Class. I have knowledge of the following, and
            4      if called as a witness, I could and would testify competently thereto.
            5            2.     Cooley LLP (“Cooley”) has a robust Commercial Class Action Litigation
            6      practice with practitioners highly experienced in class certification procedures, the
            7      negotiation and creative structuring of class action settlements and, when necessary,
            8      trial of these class actions. Cooley’s Pro Bono practice includes impact litigation in a
            9      wide variety of contexts, including prison reform. In December 2011, Cooley partnered
         10        with Prison Law Office to file a class action lawsuit against Fresno County on behalf of
         11        a class of prisoners in the Fresno County Jail to challenge the adequacy of medical and
         12        mental health care and safety conditions in the jail. In May 2015, a settlement
         13        agreement was reached and approved by the court, resulting in a consent decree with a
         14        comprehensive plan to improve the quality and accessibility of health care and safety in
         15        the Fresno County Jail. In November 2015, Cooley joined Prison Law Office again as
         16        co-counsel in a prisoner class action suit filed against Santa Clara County regarding the
         17        conditions of its jails, including its policies and practices with respect to provision of
         18        medical and mental healthcare, use of excessive force, lack of accommodations and
         19        accessibility for inmates with non-mobility disabilities, and the use of solitary
         20        confinement. In March 2019, the court approved a settlement between the parties that
         21        that required Santa Clara County to implement specific policies, procedures, and
         22        practices intended to ensure minimally adequate healthcare and to guarantee that people
         23        with non-mobility disabilities receive reasonable accommodations. It also included a
         24        use of force policy and detailed requirements governing the use of restrictive housing
         25        in Defendant’s jails.
         26              3.     In this matter, Cooley has been working with Disability Rights California
         27        and Prison Law Office for over a year. Cooley attorneys have contributed significant
         28        time and resources to tasks including, but not limited to, conducting fact investigation
  COOLEY LLP                                                          DECL. OF J. VALENZUELA SANTAMARIA ISO
ATTORNEYS AT LAW
   PALO ALTO
                                                             1.     UNOPPOSED MTN FOR ATTYS’ FEES, EXPENSES
                                                                                CASE NO.: 2:18-CV-02081 TLN KJN
                     Case 2:18-cv-02081-TLN-KJN Document 95 Filed 09/10/19 Page 3 of 4

            1      and deposition discovery, drafting a motion for summary judgment (or in the alternative
            2      for preliminary injunction) concerning the County’s non-compliance with the
            3      Americans with Disabilities Act (“ADA”), negotiating the Consent Decree, drafting
            4      proposed policies and procedures to be incorporated into the consent decree and
            5      remedial plan, and participating in ongoing case management and litigation strategy.
            6            4.      As of August 31 2019, Cooley had spent 717.6 hours on this case. 542.5
            7      of those hours are attributable to associates, 113 hours are attributable to partners, and
            8      62.1 hours are attributable to non-attorney staff and paralegals. I reviewed billing
            9      reports in this matter to ensure that Cooley’s timekeepers exercised billing judgment
         10        consistent with Cooley’s general billing practices for private clients.
         11              5.      Of the total attorney hours billed to this case, approximately 10% were
         12        dedicated to fact investigation and client interviews; approximately 15% were dedicated
         13        to conducting deposition discovery; approximately 40% were dedicated to preparing a
         14        motion for summary judgment (or in the alternative for preliminary injunction)
         15        concerning the County’s non-compliance with the ADA; approximately 15% were
         16        dedicated to participation in ongoing settlement negotiations with Defendant;
         17        approximately 10% were dedicated to drafting and revising the consent decree, remedial
         18        plan, and jail policies; and the remaining hours were dedicated to ongoing case
         19        management, litigation strategy, preparing and filing the motion for class certification,
         20        and preparing and filing motions to amend the scheduling order.
         21              6.      The demands of this case constrained the ability of Cooley attorneys and
         22        staff to work on other new and existing matters.
         23              7.      Cooley’s hourly billing rates were adjusted in accordance with the rates
         24        negotiated and agreed upon by the Parties in this case. Using Cooley’s unadjusted rates,
         25        Cooley’s fees as of August 31 2019 were $517,149.50.
         26              8.      As of August 31 2019, Cooley’s out-of-pocket expenses totaled $7,198.25
         27        for costs including, but not limited to, postage, printing, document processing, copying,
         28        and travel.
  COOLEY LLP                                                          DECL. OF J. VALENZUELA SANTAMARIA ISO
ATTORNEYS AT LAW
   PALO ALTO
                                                             2.     UNOPPOSED MTN FOR ATTYS’ FEES, EXPENSES
                                                                                CASE NO.: 2:18-CV-02081 TLN KJN
                     Case 2:18-cv-02081-TLN-KJN Document 95 Filed 09/10/19 Page 4 of 4

            1            I declare under penalty of perjury under the laws of the State of California and
            2      the United States of America that the foregoing is true and correct.
            3
            4
                         Executed this 10th day of September, 2019, at Palo Alto, California.
            5
            6
                                                                 /s/ Jessica Valenzuela Santamaria
            7                                                    Jessica Valenzuela Santamaria
            8
            9
         10
         11
         12
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
  COOLEY LLP                                                         DECL. OF J. VALENZUELA SANTAMARIA ISO
ATTORNEYS AT LAW
   PALO ALTO
                                                            3.     UNOPPOSED MTN FOR ATTYS’ FEES, EXPENSES
                                                                               CASE NO.: 2:18-CV-02081 TLN KJN
